Citation Nr: 9933194	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for asbsestos-related pleural disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to April 
1957.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

A rating decision dated November 1998 denied service 
connection for "unspecified pulmonary disability" secondary 
to smoking, and the veteran was so advised in writing later 
the same month.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Pulmonary function tests on June 19, 1998, showed that 
the veteran's service-connected asbestos-related pleural 
disease was manifested by a reduced forced vital capacity 
that results in functional impairment of his lungs of about 
30 percent.  

3.  However, the service-connected asbestos-related pleural 
disease has not been manifested by a maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, cor pulmonale, pulmonary 
hypertension, or the need for outpatient oxygen therapy.  

4.  Between April 28, 1992, and June 19, 1998, the service-
connected lung disability was definitely symptomatic with 
fibrotic lung changes visualized on X-rays but with no more 
than moderate dyspnea on extended exertion and only mild 
impairment due to the service-connected respiratory 
manifestations shown on pulmonary function testing.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for asbestos-
related pleural disease have been met, effective from June 
19, 1998.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.400, 4.7, 4.97, Diagnostic Code 6833 
(1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for asbestos-related pleural disease between April 28, 1992, 
and June 19, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 6801, 
6802, 6833 (as in effect before and after October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for pulmonary disability, including 
asbestosis, was received on April 28, 1992.  A original 
rating decision dated in January 1993 granted service 
connection for asbestos-related pleural disease and assigned 
a 10 percent evaluation by analogy under Diagnostic Code 
6801, effective the date of receipt of the original claim.  
The veteran was informed of this determination later in 
January.  He filed a notice of disagreement with the assigned 
evaluation in August 1993.  

The veteran's claim for a higher evaluation for asbestos-
related pleural disease is an original claim that was placed 
in appellate status by a notice of disagreement expressing 
disagreement with the initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Factual Background

The record shows that on VA general medical examination in 
June 1992, the veteran complained of shortness of breath on 
exertion and of a productive cough in the morning.  It was 
reported that he had a four or five-year history of diabetes 
mellitus and of hypertension for about the same period of 
time.  He had been treated by his family physician with 
DiaBeta and Calan.  It was further reported that he had quit 
smoking in 1984 after having smoked 40 cigarettes a day for 
about 30 years.  He drank 15 to 18 beers a week.  The veteran 
indicated that he had been diagnosed with asbestosis five 
years before on a routine examination.  He did not have any 
follow-up for asbestosis; he had only been advised to return 
whenever he had an upper respiratory infection.  On 
examination, his height was 5 feet, 10 inches, and his weight 
was 238 lbs.  He was in no acute distress.  His respiration 
was 14 per minute.  Although his lungs were unremarkable on 
clinical examination, he had mild exertional dyspnea relieved 
with rest.  His pulse was 60 per minute with regular rhythm.  
His blood pressure was 170/92.  He had no carotid bruits, 
distention of the jugular veins or thyromegaly.  Heart sounds 
were normal without murmur, gallop or ectopy.  His abdomen 
was very obese.  His liver was enlarged about 8 to 9 
centimeters below the right costal margin in deep 
inspiration.  He had no peripheral edema, and a neurologic 
examination was nonfocal.  His mobility was not limited.  The 
veteran had a bilateral moderate femoral bruit.  Although his 
pedal pulses were bilaterally decreased, they were still 
palpable.  The veteran reported that he had cramps in his 
calves when he walked.  He had what the examiner described as 
mild to moderate peripheral vascular disease.  He had a 
bluish discoloration of the right fourth and fifth toes of 
unknown etiology.  Chest X-rays at that time showed bilateral 
pleural thickening, but no acute disease was identified.  An 
electrocardiogram (ECG) showed normal sinus rhythm with a T-
wave abnormality; it was felt that inferior ischemia should 
be considered.  The diagnoses included asbestosis by history; 
diabetes mellitus on oral medication; hypertension; and 
morbid obesity.  Hepatomegaly, possibly related to alcohol 
intake, was also diagnosed, and the veteran was encouraged to 
quit drinking alcohol.  

Pulmonary function tests performed by VA in July 1992 showed 
a forced vital capacity (FVC) of 67 percent of the predicted 
normal value pre-bronchodilation; the diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) was not tested.  

J. D. Britton, M.D., M.P.H., said in a report dated in May 
1993 that the veteran had been followed at the Texas Lung 
Institute since 1989 with clinical findings compatible with 
asbestos-related pleural disease.  The veteran reportedly had 
dyspnea with three flights of stairs but could mow his lawn.  
On examination, he weighed 225 lbs.  His pulse was 72, and 
his respirations were 16.  His blood pressure was 158/80.  He 
had normal breath sounds.  Although there was evidence of 
cyanosis, no clubbing or edema was noted.  Pulmonary function 
tests revealed an FVC of 63 percent of the predicted normal 
value.  Chest X-rays revealed a normal cardiac silhouette; 
the hila were enlarged but unchanged from previous chest X-
rays, and the left costophrenic angle was blunted.  Elevation 
of the right hemidiaphragm was noted.  Pleural thickening was 
noted along the lateral chest walls.  The pulmonary 
parenchymal markings were enhanced in the lower lung zones 
accentuated by soft tissue densities and underpenetration of 
the films.  However, comparative chest X-rays from 1987 
revealed no significant change from the current films.  
Asbestos-related pleural disease was assessed.  Dr. Britton 
was of the opinion that pulmonary function tests revealed 
possible pulmonary restriction and that physical examination 
revealed clear lungs and cyanosis of the toes of the right 
foot.  A history of hypertension, diabetes mellitus, and a 
brain tumor was also noted.  

On VA pulmonary examination in March 1994, the veteran 
complained of exertional dyspnea and a morning cough mostly 
with green sputum.  He was not on medication for lung 
disease.  He was 63 years old.  (His personnel records on 
file show that he was born in October 1930.)  On examination, 
he weighed 228 lbs. and was in no acute distress.  His 
respiration was 16 to 18 at rest.  He had no cyanosis or 
clubbing.  His pulse was 78 per minute with regular rhythm.  
His blood pressure was 152/90 after taking medication that 
morning.  He had no carotid bruits, distention of the jugular 
veins or thyromegaly.  His lungs were clear without wheezes, 
rhonchi or rales.  There was no prolongation of his 
expiratory phase.  He had a slight systolic apical murmur, 
but there was no ectopy or gallop.  He had a moderate 
bifemoral bruit, but his pedal pulses were palpable.  There 
was no peripheral edema.  The veteran's gait was normal, and 
his neurologic examination was nonfocal.  Chest X-rays were 
interpreted by the radiologist as showing a heart of normal 
size with some pleuritic thickening unchanged since June 
1992.  There was calcification in the arch of the aorta, but 
no acute disease was evident.  An ECG showed a normal sinus 
rhythm with first degree atrioventricular (A-V) block, and a 
nonspecific T-wave abnormality.  The diagnoses included 
"asbestosis claimed"; diabetes mellitus on oral agent; 
hypertension; mild asymptomatic peripheral vascular disease; 
and heavy tobacco use until about 10 years previously.  

Pulmonary function tests at that time showed that the 
veteran's FVC was 69 percent of predicted, pre-
bronchodilation.  The DLCO (SB) was not elicited.  The 
pulmonary function tests were interpreted as showing mild 
obstruction, with normal total lung capacity by body 
plethysmography.  Plethysmography is the recording of the 
changes in the size of a part as modified by the circulation 
of the blood in it.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1306 (28th ed. 1994).  

A private echocardiogram in December 1995 showed mild 
atherosclerotic changes in the abdominal aorta with lack of 
normal distal tapering.  

Analysis

As the Board noted in its prior remand, the criteria for 
evaluating respiratory disability were amended during the 
pendency of this appeal.  This required re-evaluating the 
claim for increase under the old and new criteria and 
applying the version found to be more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The RO has rated the veteran's respiratory disorder under 
Diagnostic Code 6833 for asbestosis.  Asbestosis is rated 
under the General Rating Formula for Interstitial Lung 
Disease, which provides that a 10 percent evaluation is 
warranted when forced vital capacity (FVC) is 75- to 80-
percent of predicted; or diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) is 
66- to 80-percent of predicted.  A 30 percent evaluation is 
for application when FVC is 65- to 74-percent of predicted; 
or DLCO (SB) is 56- to 65-percent of predicted.  A 60 percent 
evaluation is warranted for asbestosis when FVC is 50- to 64-
percent of predicted; or DLCO (SB) is 40- to 55-precent of 
predicted; or there is a maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is warranted for 
asbestosis when FVC is less than 50 percent of predicted; or 
DLCO (SB) is less than 40-percent of predicted; or there is a 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or there is 
cor pulmonale or pulmonary hypertension; or when outpatient 
oxygen therapy is required.  38 C.F.R. § 4.97, Code 6833 
(effective October 7, 1996).  

On VA pulmonary examination in August 1997, it was reported 
that the veteran had a history of coronary artery disease, 
hypertension, non-insulin dependent diabetes mellitus, 
exposure to asbestos, left frontal meningioma, benign 
prostatic hypertrophy, and right cortical cerebrovascular 
accident.  He had had severe dyspnea, but this was reported 
to be much improved after recently undergoing percutaneous 
coronary angioplasty.  Chest X-rays from March 1997 were 
interpreted by the radiologist as showing some fibrosis in 
both lungs, normal heart size, an unfolded thoracic aorta, 
prominent mediastinum probably due to fatty tissue, and no 
significant change since June 1992.  The examiner largely 
concurred in this reading of the films, except that he was of 
the opinion that the fibrosis was "very unimpressive, 
consisting of some subtle infiltration at both lung bases, 
possibly at the pleural surface."  On examination, the 
veteran showed good aeration of the lungs and no crackles.  
Pulmonary function tests showed an FVC of 76 percent of 
predicted (pre-bronchodilation).  

Pulmonary function tests conducted by VA in June 1998, 
however, showed an FVC of 63 percent of predicted post 
bronchodilation.  The pulmonary function tests were 
interpreted at that time as showing a moderate obstructive 
airways disease with significant improvement after 
bronchodilator administration.  However, total lung capacity 
was reduced, which was felt to be consistent with a 
restrictive pulmonary process.  Although DLCO was reduced, 
the DLCO/lung volume was normal.  

Chest X-rays by VA in February 1999 were interpreted by the 
radiologist as showing pleural thickening in the left lower 
chest, with minimal pleural effusion that could not be 
entirely excluded.  The veteran was felt to have unremarkable 
lungs, except for minimal fibrosis in the left lower lung.  
His heart was normal in size.  There was some unfolding of 
the aorta and multiple sutures in the sternum.  

On VA pulmonary examination in March 1999, the examiner 
recounted the veteran's recent history, including the fact 
that he had undergone coronary artery bypass grafting at a VA 
medical center in August 1997 with disease present in the 
left anterior descending, right coronary and posterior 
descending arteries.  It was reported that he had undergone a 
previous angioplasty and stenting of the right coronary 
artery after presenting with increasing angina.  The examiner 
further reported that the veteran had presented to the 
general medicine service at a VA medical center in August 
1998 with increasing dyspnea over the previous 10 days and 
with new-onset of left pleuritic chest pain.  He was found to 
have a large left pleural effusion, which was tapped and 
revealed a probable exudate.  A CT scan of the chest revealed 
minimal pleural thickening at the right base, without pleural 
plaques or significant basilar fibrosis.  A skin test for 
tuberculosis was negative.  In October 1998, the veteran 
underwent a repeat thoracentesis and pleural biopsy that 
failed to reveal either infection or malignancy.  The veteran 
underwent pulmonary function testing in March 1999, which 
showed an FVC of 51 percent of predicted pre-bronchodilation, 
with a DLCOunc (ml/min/mmHg) of 69 percent of predicted pre-
bronchodilation.  The examiner interpreted these results as 
revealing a mild mixed obstructive/restrictive lung disease.  
There was minimal reduction in diffusion capacity, which 
normalized when corrected for the reduced alveolar volume of 
distribution.  The examiner summarized the veteran's clinical 
picture as presumed pleural asbestosis based on his history 
of exposure.  However, his pulmonary function abnormalities 
were felt to be mild.  It was considered probable that his 
functional impairment resulted from his congestive heart 
failure, with recent exacerbation by his unexplained pleural 
effusion.  The examiner went on to explain that pleural 
effusion occurs with acute, but not with chronic asbestosis 
unless a malignant mesothelioma is present.  There was no 
evidence, however, of mesothelioma currently.  The examiner 
stated that it was unlikely that more than 30 percent of his 
impairment could be attributed to asbestosis.  

The veteran's disability picture shows of burgeoning heart 
problems from at least 1994 with a history of hypertension 
for years prior to that.  His hypertensive heart disease has 
not been related in any way to his service-connected lung 
disability.  Neither cor pulmonale nor pulmonary hypertension 
has been diagnosed.  The veteran also has a history of 
diabetes mellitus and cerebrovascular accident, together with 
an apparent brain tumor.  Much of his debilitation throughout 
the course of his appeal has been due to nonservice-connected 
disabilities that examiners have not associated with his 
service-connected asbestos-related pleural disease.  Although 
his FVC was only 48 percent of predicted when examined by Dr. 
Britton in October 1997, Dr. Britton stated that the markedly 
abnormal pulmonary function studies might be effort related, 
as the veteran's lungs were clear to auscultation and 
percussion, with obvious anterior chest wall scars due to his 
previous sternal splitting thoracotomy and chest tube 
insertion.  Dr. Britton also attributed the pleural effusion 
or pleural parenchymal changes then visualized on chest X-
rays to the veteran's recent coronary artery bypass graft and 
chest tube insertion.  Dr. Britton noted the veteran multiple 
medical problems.  

There is thus little question that most of the veteran's 
current respiratory problems are due to nonservice-connected 
disease processes that affect his ability to breathe, 
including the residual effects of 60 pack years of smoking.  
It is, however, interesting to note that the veteran's FVC 
after the administration of a bronchodilator was only 63 
percent of predicted on VA pulmonary function tests on June 
19, 1998, a little less than two months prior to his 
admission to a VA medical center with "a new-onset left 
pleural effusion."  The record indicates that he had 
presented at that time with increasing dyspnea over a 10-day 
period and new-onset left pleuritic chest pain.  Despite the 
veteran's multiple nonservice-connected health problems, it 
is difficult to explain his reduced FVC in June 1998 except 
as principally a function of his service-connected lung 
impairment.  Although this FVC would normally warrant a 60 
percent evaluation under Diagnostic Code 6833, the Board 
interprets the evidence as showing that only a 30 percent 
rating is warranted because of the examiner's March 1999 
opinion that only about 30 percent of the veteran's current 
functional impairment could be attributed to his service-
connected lung disability.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (Board has fact-finding authority 
to assess the quality of the evidence before it, including 
the duty to analyze its credibility and probative value, as 
well as authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  It seems 
reasonable to infer from the examiner's opinion that when the 
veteran's nonservice-connected disabilities affecting his 
pulmonary function are considered, his impairment due to 
asbestos-related pleural disease is no more than moderate in 
degree and consistent with the 30 percent rating now assigned 
under Diagnostic Code 6833.  

Moreover, the record is completely negative for any showing 
that the veteran requires outpatient oxygen therapy for his 
service-connected lung disability or that he has a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation as a result of the service-
connected disability.  There is no tenable basis in the 
evidence for a rating in excess of 30 percent for asbestos-
related pleural disease, as the rule against pyramiding 
precludes basing the service-connected evaluation on 
manifestations not due to it.  38 C.F.R. § 4.14 (1999).  The 
30 percent rating is effective from June 19, 1998, when it 
was initially ascertainable that an increase in disability 
had occurred that was reasonably attributable to the service-
connected disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  

Prior to October 7, 1996, the veteran's service-connected 
lung disability was rated by analogy to silicosis, which in 
turn was rated as for unspecified pneumoconiosis under 
Diagnostic Code 6802.  See 38 C.F.R. § 4.20.  Under 
Diagnostic Code 6802, a 10 percent evaluation was warranted 
for definitely symptomatic unspecified pneumoconiosis with 
pulmonary fibrosis and moderate dyspnea on extended exertion; 
a 30 percent evaluation was warranted for moderate impairment 
manifested by considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests; a 60 percent evaluation was warranted for severe 
impairment manifested by extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health; a 100 percent evaluation was warranted for 
pronounced impairment manifested by lesions comparable in 
extent to far advanced pulmonary tuberculosis, or with 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  38 C.F.R. § 4.97, Code 6802.  

The readings elicited on pulmonary function tests prior to 
October 7, 1996, while illustrative of lung impairment, may 
not be used for rating the service-connected lung disability 
under the new rating criteria because these readings, 
principally forced vital capacity, were almost always 
elicited prior to the administration of a bronchodilator, 
which is an agent that causes expansion of the lumina of the 
air passages of the lungs.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 231 (28th ed. 1994).  The comments to the final 
rule implementing the change in rating criteria for 
respiratory disorders show that the service-connected 
evaluation is to be based on the post-bronchodilation value, 
that is, the value elicited after the best possible 
functioning of the lung has been achieved.  61 Fed. Reg. 
46,720, 46,723 (1996).  

It is interesting to note in this regard that when a 
bronchodilator was administered to the veteran on pulmonary 
function testing by the Texas Lung Institute in July 1989, 
his FVC was 77 percent of the predicted normal value. Which 
would entitle him to no more than a 10 percent rating under 
current Diagnostic Code 6833.  In any case, the evidence of 
record prior to June 19, 1998, is negative for service-
connected pathology that could be said to equal or more 
nearly approximate that required for the next higher 
evaluation under either the new or old rating criteria.  
38 C.F.R. § 4.7.  Chest X-rays have not shown considerable 
pulmonary fibrosis; one examiner going so far as to suggest 
that the fibrosis was "very unimpressive."  Moderate 
dyspnea on slight exertion has not been shown or confirmed by 
pulmonary function tests.  As suggested above, the pulmonary 
function tests have mostly shown impaired respiratory 
capacity as a result of nonservice-connected disabilities 
overlying the asbestos-related pleural disease.  This is not 
to say that mild manifestations of the service-connected lung 
disorder were not present; that much is conceded.  It is only 
to say that those manifestations that were shown prior to 
June 19, 1998, cannot be said to be sufficiently severe to 
warrant an evaluation in excess of 10 percent under the new 
or the old rating criteria.  The Board thus finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for asbestos-related pleural 
disease between April 28, 1992, and June 19, 1998.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  


ORDER

A 30 percent evaluation is granted for asbestos-related 
pleural disease, effective from June 19, 1998, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 10 percent for asbestos-related 
pleural disease between April 28, 1992, and June 19, 1998, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

